OpiNion,
Mu. Justíce Paxson :
This case involves the validity of so much of the ordinance of the borough of Sliaron as prohibits the selling or hawking within said borough of any garden, farm, or dairy products.
The right to make and enforce such ordinance is expressly conferred by the act of April 8, 1851, commonly called the borough law. If this were all, the case would be free from difficulty. But the act of 1869, P. L. 890, provides that “any resident citizen of Mercer county may, without other than a United States license, peddle farm, garden, and dairy prod uets within said county.” The plain language of this act protects the defendant below from any attempt on the part of the borough to compel him to take out a license. It is true the act of 1869 does not in terms repeal the section of the act of 1851 conferring this power upon boroughs. We are of opinion, however, that it repeals this part of the borough law by necessary implication so far as Mercer county is concerned. Its terms are so direct and so broad as to conflict with the act of 1851. They cannot both stand.
Judgment affirmed.